Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 08/22/2022 has been acknowledged.  Claims 1-20 are currently pending and have been considered below. Claim 1, 8 and 15 are independent claim. Claims 1, 8 and 15 have been amended. No claim is added new.

Priority
No Priority is claimed.

Drawings
The drawings filed on 11/15/2019 are accepted by the examiner.

Remarks and Response
Applicant’s arguments filed in the amendments on 08/22/2022 have been fully considered but are moot in view of new grounds of rejection. Applicant presents arguments regarding the presence or absence of claimed limitations in the prior art. However, applicant has amended the claims and in doing so has changed the scope. New grounds of rejection, necessitated by applicant's amendments, are outlined below.
Response to Arguments
On pages 10-11 of the remarks filed on 08/22/2022, applicant argued that boosting algorithm is not same as “linear regression, logistic regression, sparse regression”. Applicant argued that boosting algorithm is an ensemble meta-algorithm stated in specification.
Examiner respectfully disagrees. Applicant argued that "boosting algorithm" is not taught by Jain reference. Jain, [0019] discusses the server that trains various machine learning algorithms such as linear regression, logistic regression, sparse regression etc and may be used to train a machine learning model. Claim 1 does not explicitly discuss what is "boosting algorithm". Without knowing the proper definition of "boosting algorithm", examiner applied BRI to map the claim limitation with various regression algorithm discussed in Jain. 
Though applicant is arguing how boosting algorithm is different than regression. If applicant thinks the "boosting algorithm" of claimed invention is different than regression algorithm, then the claim needs to recite that. Moreover applicant argued that specification has the definition of boosting algorithm. Examiner does not examine specification and can not examine anything that is not claimed in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US Patent Application Publication No 2018/0359078 A1) in view of Fritchman (US Patent No. 10,198,399 B1). 

Regarding Claim 1, Jain discloses a computer-implemented method for training machine-learning models on encrypted data, executed by one or more processors, the computer-implemented method comprising:
receiving, by one or more processors, a set of encrypted data from a client computing device (Jain, ¶[0009], company A may want to encrypt its customer data and upload the encrypted data to the cloud hosted by company B. ¶[0011], the server receives the encrypted data and perform required operation correctly); 
training, by the one or more processors, a machine-learning model using a boosting algorithm (Jain, ¶[0019], after the encrypted data is uploaded on the server, the server may train various machine learning models. A general class of supervised learning algorithms, which include important problems such as linear regression, logistic regression, sparse regression etc. may be used to train a machine learning model. ¶[0024], machine learning algorithms are used that are based on iteratively reweighted last squares (IRLS) which reduce the optimization problem to a series of weighted least squares problems); 
performing, by the one or more processors, a first classification on the set of encrypted data using the machine-learning model (Jain, ¶[0016], the server system may perform machine learning on the encrypted data without decrypting the data. During the training, the server system may transmit intermediate results to the client system. The intermediate result may be partially trained model. ¶[0023], existing homomorphic schemes need certain “bootstrapping” procedure after a certain number of operations); 
sending, by the one or more processors, a first set of encrypted results of the first classification to the client computing device (Jain, ¶[0016], the server system may perform machine learning on the encrypted data without decrypting the data. During the training, the server system may transmit intermediate results to the client system. The intermediate result may be partially trained model. ¶[0023], existing homomorphic schemes need certain “bootstrapping” procedure after a certain number of operations); 
receiving, by the one or more processors, a first set of boosting updates from the client computing device (Jain, ¶[0016], the client system may run some operations on the encrypted intermediate results or may decrypt the data and run some operations. The operations may include rounding the weights to values that can be represented with smaller numerators and denominators. The result of these operations is passed back to the server system in an encrypted form); and 
applying, by the one or more processors, the first set of boosting updates to the machine- learning model (Jain, ¶[0094], the updated model is encrypted and sent to the server. The server system continues to train the model based upon the received encrypted data. Eventually a specified number of iterations or precision of the model is reached. At this point the model is considered the final model). 
Jain does not appear to disclose the following limitation that Fritchman discloses:
wherein the machine learning model is stored on a cloud platform and not shared with the client computing device (Fritchman, Fig-1, col 8, line 60-65, machine learning model platform server computer 116 may be implemented using one or more cloud instances in one or more cloud networks. Fig-2 & 3, col 12, line 30-35, secure machine learning client application 222 may be used to interact with a machine learning platform server computer. Fig-4, col 18, line 5-10, secure ML engine 402 or secure ML answer engine 406 may be arranged to perform multi party computation. Fig-6, line 45-50).
Jain in view of Fritchman are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “secure communication and protection of data requiring high degree of protection”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Jain in view of Fritchman to include the idea of protecting data against hacker. It is desirable to provide memory information be secured from unauthorized reading and alteration. 

Regarding Claim 2, Jain in view of Fritchman discloses the computer-implemented method of claim 1, wherein the boosting algorithm is selected from the group consisting of an adaptive boosting algorithm and a gradient boosting algorithm (Jain, ¶[0019], after the encrypted data is uploaded on the server, the server may train various machine learning models. A general class of supervised learning algorithms, which include important problems such as linear regression, logistic regression, sparse regression etc. may be used to train a machine learning model. ¶[0024], machine learning algorithms are used that are based on iteratively reweighted last squares (IRLS) which reduce the optimization problem to a series of weighted least squares problems).

Regarding Claim 3, Jain in view of Fritchman discloses the computer-implemented method of claim 1, wherein the one or more processors are a part of a cloud computing environment (Jain, ¶[0009], company A may want to encrypt its customer data and upload the encrypted data to the cloud hosted by company B).

Regarding Claim 4, Jain in view of Fritchman discloses the computer-implemented method of claim 3, wherein the cloud computing environment is a private cloud platform (Jain, ¶[0009], company A may want to encrypt its customer data and upload the encrypted data to the cloud hosted by company B. ¶[0011], the server receives the encrypted data and perform required operation correctly).

Regarding Claim 5, Jain in view of Fritchman discloses the computer-implemented method of claim 1, further comprising: 
shuffling, by the one or more processors, the first set of encrypted results in a random permutation order (Jain, ¶[0026], intermediate results may be provided back to the client. The intermediate result may be an encrypted approximation of the model. The client system receives and sends an encrypted transformed value to the remote system).

Regarding Claim 6, Jain in view of Fritchman discloses the computer-implemented method of claim 5, further comprising: 
unshuffling, by the one or more processors, the first set of encrypted results by reversing the random permutation order (Jain, ¶[0029], the division operation is multiplication with the inverse. ¶[0030]- ¶[0031], encryption, decryption, addition, subtraction, multiplication and division all involve matrix vector products).

Regarding Claim 7, Jain in view of Fritchman discloses the computer-implemented method of claim 1, further comprising: 
performing, by the one or more processors, a second classification on the set of encrypted data using the machine-learning model (Jain, ¶[0016], the server system may perform machine learning on the encrypted data without decrypting the data. During the training, the server system may transmit intermediate results to the client system. The intermediate result may be partially trained model. ¶[0023], existing homomorphic schemes need certain “bootstrapping” procedure after a certain number of operations); 
sending, by the one or more processors, a second set of encrypted results of the second classification to the client computing device (Jain, ¶[0016], the server system may perform machine learning on the encrypted data without decrypting the data. During the training, the server system may transmit intermediate results to the client system. The intermediate result may be partially trained model. ¶[0023], existing homomorphic schemes need certain “bootstrapping” procedure after a certain number of operations);
receiving, by the one or more processors, a second set of boosting updates from the client computing device (Jain, ¶[0016], the client system may run some operations on the encrypted intermediate results or may decrypt the data and run some operations. The operations may include rounding the weights to values that can be represented with smaller numerators and denominators. The result of these operations is passed back to the server system in an encrypted form); 
applying, by the one or more processors, the second set of boosting updates to the machine-learning model (Jain, ¶[0094], the updated model is encrypted and sent to the server. The server system continues to train the model based upon the received encrypted data. Eventually a specified number of iterations or precision of the model is reached. At this point the model is considered the final model); and 
iteratively performing, by the one or more processors, the performing step, the sending (Jain, ¶[0094], the updated model is encrypted and sent to the server. The server system continues to train the model based upon the received encrypted data. Eventually a specified number of iterations or precision of the model is reached. At this point the model is considered the final model).

Regarding Claim 8, Jain discloses a computer program product for training machine-learning models on encrypted data, the computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising (Jain, ¶[0098]): 
program instructions to receive a set of encrypted data from a client computing device (Jain, ¶[0009], company A may want to encrypt its customer data and upload the encrypted data to the cloud hosted by company B. ¶[0011], the server receives the encrypted data and perform required operation correctly); 
program instructions to train a machine-learning model using a boosting algorithm (Jain, ¶[0019], after the encrypted data is uploaded on the server, the server may train various machine learning models. A general class of supervised learning algorithms, which include important problems such as linear regression, logistic regression, sparse regression etc. may be used to train a machine learning model. ¶[0024], machine learning algorithms are used that are based on iteratively reweighted last squares (IRLS) which reduce the optimization problem to a series of weighted least squares problems); 
program instructions to perform a first classification on the set of encrypted data using the machine-learning model (Jain, ¶[0016], the server system may perform machine learning on the encrypted data without decrypting the data. During the training, the server system may transmit intermediate results to the client system. The intermediate result may be partially trained model. ¶[0023], existing homomorphic schemes need certain “bootstrapping” procedure after a certain number of operations); 
program instructions to send a first set of encrypted results of the first classification to the client computing device (Jain, ¶[0016], the server system may perform machine learning on the encrypted data without decrypting the data. During the training, the server system may transmit intermediate results to the client system. The intermediate result may be partially trained model. ¶[0023], existing homomorphic schemes need certain “bootstrapping” procedure after a certain number of operations); 
program instructions to receive a first set of boosting updates from the client computing device (Jain, ¶[0016], the client system may run some operations on the encrypted intermediate results or may decrypt the data and run some operations. The operations may include rounding the weights to values that can be represented with smaller numerators and denominators. The result of these operations is passed back to the server system in an encrypted form); and 
program instructions to apply the first set of boosting updates to the machine-learning model (Jain, ¶[0094], the updated model is encrypted and sent to the server. The server system continues to train the model based upon the received encrypted data. Eventually a specified number of iterations or precision of the model is reached. At this point the model is considered the final model).
Jain does not appear to disclose the following limitation that Fritchman discloses:
wherein the machine learning model is stored on a cloud platform and not shared with the client computing device (Fritchman, Fig-1, col 8, line 60-65, machine learning model platform server computer 116 may be implemented using one or more cloud instances in one or more cloud networks. Fig-2 & 3, col 12, line 30-35, secure machine learning client application 222 may be used to interact with a machine learning platform server computer. Fig-4, col 18, line 5-10, secure ML engine 402 or secure ML answer engine 406 may be arranged to perform multi party computation. Fig-6, line 45-50).
Jain in view of Fritchman are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “secure communication and protection of data requiring high degree of protection”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Jain in view of Fritchman to include the idea of protecting data against hacker. It is desirable to provide memory information be secured from unauthorized reading and alteration. 

Regarding Claim 9, Jain in view of Fritchman discloses the computer program product of claim 8, wherein the boosting algorithm is selected from the group consisting of an adaptive boosting algorithm and a gradient boosting algorithm (Jain, ¶[0019], after the encrypted data is uploaded on the server, the server may train various machine learning models. A general class of supervised learning algorithms, which include important problems such as linear regression, logistic regression, sparse regression etc. may be used to train a machine learning model. ¶[0024], machine learning algorithms are used that are based on iteratively reweighted last squares (IRLS) which reduce the optimization problem to a series of weighted least squares problems).

Regarding Claim 10, Jain in view of Fritchman discloses the computer program product of claim 8, wherein the one or more computer readable storage media are a part of a cloud computing environment (Jain, ¶[0009], company A may want to encrypt its customer data and upload the encrypted data to the cloud hosted by company B).

Regarding Claim 11, Jain in view of Fritchman discloses the computer program product of claim 10, wherein the cloud computing environment is a private cloud platform (Jain, ¶[0009], company A may want to encrypt its customer data and upload the encrypted data to the cloud hosted by company B. ¶[0011], the server receives the encrypted data and perform required operation correctly).

Regarding Claim 12, Jain in view of Fritchman discloses the computer program product of claim 8, further comprising: 
program instructions to shuffle the first set of encrypted results in a random permutation order (Jain, ¶[0026], intermediate results may be provided back to the client. The intermediate result may be an encrypted approximation of the model. The client system receives and sends an encrypted transformed value to the remote system).

Regarding Claim 13, Jain in view of Fritchman discloses the computer program product of claim 12, further comprising: 
program instructions to unshuffle the first set of encrypted results by reversing the random permutation order (Jain, ¶[0029], the division operation is multiplication with the inverse. ¶[0030]- ¶[0031], encryption, decryption, addition, subtraction, multiplication and division all involve matrix vector products).

Regarding Claim 14, Jain in view of Fritchman discloses the computer program product of claim 8, further comprising: 
program instructions to perform a second classification on the set of encrypted data using the machine-learning model (Jain, ¶[0016], the server system may perform machine learning on the encrypted data without decrypting the data. During the training, the server system may transmit intermediate results to the client system. The intermediate result may be partially trained model. ¶[0023], existing homomorphic schemes need certain “bootstrapping” procedure after a certain number of operations); 
program instructions to send a second set of encrypted results of the second classification to the client computing device (Jain, ¶[0016], the server system may perform machine learning on the encrypted data without decrypting the data. During the training, the server system may transmit intermediate results to the client system. The intermediate result may be partially trained model. ¶[0023], existing homomorphic schemes need certain “bootstrapping” procedure after a certain number of operations); 
program instructions to receive a second set of boosting updates from the client computing device (Jain, ¶[0016], the client system may run some operations on the encrypted intermediate results or may decrypt the data and run some operations. The operations may include rounding the weights to values that can be represented with smaller numerators and denominators. The result of these operations is passed back to the server system in an encrypted form); 
program instructions to apply the second set of boosting updates to the machine-learning model (Jain, ¶[0094], the updated model is encrypted and sent to the server. The server system continues to train the model based upon the received encrypted data. Eventually a specified number of iterations or precision of the model is reached. At this point the model is considered the final model); and 
iteratively performing, by one or more processors, the performing step, the sending step (Jain, ¶[0094], the updated model is encrypted and sent to the server. The server system continues to train the model based upon the received encrypted data. Eventually a specified number of iterations or precision of the model is reached. At this point the model is considered the final model).

Regarding Claim 15, Jain discloses a computer system for training machine-learning models on encrypted data, the computer system comprising: 
one or more computer processors (Jain, ¶[0098]); 
one or more computer readable storage media (Jain, ¶[0098]); 
program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: 
program instructions to receive a set of encrypted data from a client computing device (Jain, ¶[0009], company A may want to encrypt its customer data and upload the encrypted data to the cloud hosted by company B. ¶[0011], the server receives the encrypted data and perform required operation correctly); 
program instructions to train a machine-learning model using a boosting algorithm (Jain, ¶[0019], after the encrypted data is uploaded on the server, the server may train various machine learning models. A general class of supervised learning algorithms, which include important problems such as linear regression, logistic regression, sparse regression etc. may be used to train a machine learning model. ¶[0024], machine learning algorithms are used that are based on iteratively reweighted last squares (IRLS) which reduce the optimization problem to a series of weighted least squares problems); 
program instructions to perform a first classification on the set of encrypted data using the machine-learning model (Jain, ¶[0016], the server system may perform machine learning on the encrypted data without decrypting the data. During the training, the server system may transmit intermediate results to the client system. The intermediate result may be partially trained model. ¶[0023], existing homomorphic schemes need certain “bootstrapping” procedure after a certain number of operations); 
program instructions to send a first set of encrypted results of the first classification to the client computing device (Jain, ¶[0016], the server system may perform machine learning on the encrypted data without decrypting the data. During the training, the server system may transmit intermediate results to the client system. The intermediate result may be partially trained model. ¶[0023], existing homomorphic schemes need certain “bootstrapping” procedure after a certain number of operations); 
program instructions to receive a first set of boosting updates from the client computing device (Jain, ¶[0016], the client system may run some operations on the encrypted intermediate results or may decrypt the data and run some operations. The operations may include rounding the weights to values that can be represented with smaller numerators and denominators. The result of these operations is passed back to the server system in an encrypted form); and 
program instructions to apply the first set of boosting updates to the machine-learning model (Jain, ¶[0094], the updated model is encrypted and sent to the server. The server system continues to train the model based upon the received encrypted data. Eventually a specified number of iterations or precision of the model is reached. At this point the model is considered the final model).
Jain does not appear to disclose the following limitation that Fritchman discloses:
wherein the machine learning model is stored on a cloud platform and not shared with the client computing device (Fritchman, Fig-1, col 8, line 60-65, machine learning model platform server computer 116 may be implemented using one or more cloud instances in one or more cloud networks. Fig-2 & 3, col 12, line 30-35, secure machine learning client application 222 may be used to interact with a machine learning platform server computer. Fig-4, col 18, line 5-10, secure ML engine 402 or secure ML answer engine 406 may be arranged to perform multi party computation. Fig-6, line 45-50).
Jain in view of Fritchman are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “secure communication and protection of data requiring high degree of protection”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Jain in view of Fritchman to include the idea of protecting data against hacker. It is desirable to provide memory information be secured from unauthorized reading and alteration. 

Regarding Claim 16, Jain in view of Fritchman discloses the computer system of claim 15, wherein the boosting algorithm is selected from the group consisting of an adaptive boosting algorithm and a gradient boosting algorithm (Jain, ¶[0019], after the encrypted data is uploaded on the server, the server may train various machine learning models. A general class of supervised learning algorithms, which include important problems such as linear regression, logistic regression, sparse regression etc. may be used to train a machine learning model. ¶[0024], machine learning algorithms are used that are based on iteratively reweighted last squares (IRLS) which reduce the optimization problem to a series of weighted least squares problems).

Regarding Claim 17, Jain in view of Fritchman discloses the computer system of claim 15, wherein the one or more computer readable storage media are a part of a private cloud platform (Jain, ¶[0009], company A may want to encrypt its customer data and upload the encrypted data to the cloud hosted by company B. ¶[0011], the server receives the encrypted data and perform required operation correctly).

Regarding Claim 18, Jain in view of Fritchman discloses the computer system of claim 15, further comprising: 
program instructions to shuffle the first set of encrypted results in a random permutation order (Jain, ¶[0026], intermediate results may be provided back to the client. The intermediate result may be an encrypted approximation of the model. The client system receives and sends an encrypted transformed value to the remote system).

Regarding Claim 19, Jain in view of Fritchman discloses the computer system of claim 18, further comprising: program instructions to unshuffle the first set of encrypted results by reversing the random permutation order (Jain, ¶[0029], the division operation is multiplication with the inverse. ¶[0030]- ¶[0031], encryption, decryption, addition, subtraction, multiplication and division all involve matrix vector products).

Regarding Claim 20, Jain in view of Fritchman discloses the computer system of claim 15, further comprising: 
program instructions to perform a second classification on the set of encrypted data using the machine-learning model (Jain, ¶[0016], the server system may perform machine learning on the encrypted data without decrypting the data. During the training, the server system may transmit intermediate results to the client system. The intermediate result may be partially trained model. ¶[0023], existing homomorphic schemes need certain “bootstrapping” procedure after a certain number of operations); 
program instructions to send a second set of encrypted results of the second classification to the client computing device (Jain, ¶[0016], the server system may perform machine learning on the encrypted data without decrypting the data. During the training, the server system may transmit intermediate results to the client system. The intermediate result may be partially trained model. ¶[0023], existing homomorphic schemes need certain “bootstrapping” procedure after a certain number of operations); 
program instructions to receive a second set of boosting updates from the client computing device (Jain, ¶[0016], the client system may run some operations on the encrypted intermediate results or may decrypt the data and run some operations. The operations may include rounding the weights to values that can be represented with smaller numerators and denominators. The result of these operations is passed back to the server system in an encrypted form); 
program instructions to apply the second set of boosting updates to the machine-learning model (Jain, ¶[0094], the updated model is encrypted and sent to the server. The server system continues to train the model based upon the received encrypted data. Eventually a specified number of iterations or precision of the model is reached. At this point the model is considered the final model); and 
iteratively performing, by one or more processors, the performing step, the sending step (Jain, ¶[0094], the updated model is encrypted and sent to the server. The server system continues to train the model based upon the received encrypted data. Eventually a specified number of iterations or precision of the model is reached. At this point the model is considered the final model).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F (7:30 - 5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFRY PWU can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433